Title: Thomas Jefferson to Sarah Bowdoin Dearborn, 27 January 1816
From: Jefferson, Thomas
To: Dearborn, Sarah Bowdoin


          
             Monticello Jan. 27. 16.
          
          Th: Jefferson presents his compliments to mrs Dearborn and his thanks for the very acceptable seeds she has been so kind as to send him and which will occupy his care & attention in the season now beginning to invite the labors of the garden. he cannot omit this first occasion of expressing to mrs Dearborn the uneasiness which the unpleasant weather in which she left Monticello gave to the family. they sympathized in all the inconveniences she must have felt on the road.with the hope that the residue of the journey was more agreeable, that she found her friends well, and their city less desolated than by the storm than the papers had announced he begs leave to salute herself & Genl Dearborn with assurances of his affectionate attachment and respect
        